Memorandum: Supreme Court erred in denying plaintiffs’ motion to compel disclosure of defendant’s records relating to prior criminal activity at the apartment buildings owned and operated by defendant in Jackson Heights (see, CPLR 3101 [a]; Jacqueline S. v City of New York, 81 NY2d 288, 294, rearg denied 82 NY2d 749). A landlord has a duty to maintain minimal security measures in the face of foreseeable criminal intrusion upon tenants (Miller v State of New York, 62 NY2d 506, 513) and to make the public areas of its property reasonably safe for those who might enter (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519). The records that plaintiffs seek are necessary in the prosecution of this negligence action and are material to the issues of foreseeability and whether defendant maintained the property in a safe condition (see, Nallan v Helmsley-Spear, Inc., supra, at 519-520). (Appeal from Order of Supreme Court, Queens County, LeVine, J. — Discovery.) Present — Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.